Case 4:19-cV-01351 Document 1 Filed on 04/12/19 in TXSD Page 1 of 8

IN THE UNITED sTATEs DISTRICT COURT sop,,,,o
FoR THE soUTHERN DISTRICT oF TEXAS "'/>¢,,,;Sra,,s
HoUsToN DIVIsIoN F/L”"/o»§°v/h
439 so "°
lcoN AGENT, LLC, s ' 1
as ecurlty Agent %Ja,ad <? 2073
. . "y
Plaintlt`f, ' c/‘H'¢%

VS

C.A. NO.

M/V MOMENTUM SCAN, HER
ADMIRALTY, Rule 9(h)

§

§

§

§

§

§
ENGINES, TACKLE, ETC., IN REM §
§

Defendant, §

§
§

ICON AGENT, LLC’S VERIFIED COMPLAINT

Plaintiff, ICON Agent, LLC, as Security Agent for the financial institutions identified
particularly in Schedule l Part ll of Exhibit l (“ICON”), files this Complaint pursuant to Rule C
of the Supplemental Rules for Certain Admiralty and Maritirne Claims of the Federal Rules of

Civil Procedure and shows the following:

l. JURISDICTION, VENUE, AND PARTIES

l. This is an admiralty and maritime claim within the meaning of Rule 9(h) of the
Federal Rules of Civil Procedure and Supplemental Admiralty Rule C of the Federal Rules of
Civil Procedure. §~

2. Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1333 and 446 U.S.C.
§ 31325(c) and venue is proper in this district pursuant to 28 U.S.C. §l391(b).

3. At all material times, ICON was and is a Delaware limited liability company.

4. The MfV MOMENTUM SCAN, IMO Number 9534432 (the “Vessel”), is a

general cargo vessel registered under the flag of the Netherlands and is within the jurisdiction of

this Honorable Court.

Case 4:19-cV-01351 Document 1 Filed on 04/12/19 in TXSD Page 2 of 8

Il. BACKGROUND FACTS

5. Pursuant to a term loan facility agreement dated December 20, 2016 (the “Loan
Agreement”) made between (i) CFL Momentum Beheer B.V. (“CFL B.V.”) and C.V. CFL
l\/lomentum (“CFL C.V.”) as borrowers (together “Borrowers”), (ii) Canada Feeder Lines B.V.
and CFL Oft`shore Participations ll B.V. as guarantors (together “Guarantors”), (iii) the Financial
lnstitutions listed in Schedule 1 Part ll of the Loan Agreement as lenders (collectively
“ tenders”), and (iv) ICON as arranger, agent, and security agent for Lenders, Lenders agreed to
and did lend to Borrowers the principal sum of US$ 7,400,000 (the “Loan”) on the terms and
conditions set out in the Loan Agrcement, a true and correct copy of which is attached hereto as
Exhibit l.

6. CFL C.V., a limited partnership established under Dutch law, has economic
ownership of the Vessel. CFL B.V., a limited liability company formed under Dutch law, is the
general partner of CFL C.V. and the legal owner ofthe Vessel.

7. All amounts due and owing under the Loan Agreement are secured by a Deed of
Mortgage on the Vessel dated December 22, 2016 (“the Mortgage”) executed by Borrowers in
favor of lCON as mortgagee A true and correct copy ot` the Mortgage is attached hereto as
Exhibit 2. A true and correct copy of the English translation of` the Mortgage is attached hereto as
Exhibit 3.

8. The Mortgage was recorded with the Office for Cadastre and Public Registers in
the Netherlands on December 22, 2016 at l 1:50 a.m. A true and correct copy of the extract of the
registration dated December 27, 2016 showing the recording of the Mortgage is attached hereto as
Exhibit 4. A true and correct copy of a functional English translation of the extract of registration is

attached hereto as Exhibit 5 .

Case 4:19-cV-01351 Document 1 Filed on 04/12/19 in TXSD Page 3 of 8

9. An amendment to the Loan Agreement was entered into on April 4, 2017 by an
amendment letter (the “Amendment”). A true and correct copy of the Amendment is attached
hereto as Exhibit 6. The Amendment modified certain terms of the Loan Agreement, including
the interest payment date. There have been no other amendments to the Loan Agreement.

10. The Mortgage constitutes a valid and perfected foreign preferred mortgage on the
Vessel within the meaning of 46 U.S.C. Section 31322 et. seq. The Loan Agreement, Mortgage
and the Amendment were duly and validly executed by each of CFL C.V. and CFL B.V.

1 l. Each of CFL C.V. and CFL B.V. have failed to fulfill their obligations under the
Loan Agreement and the Mortgage, and are currently in default As a result of Borrower’s
default, ICON, by notice in writing to Borrowers and Guarantors dated August 22, 2017 (the
“First Notice”), a true and correct copy of which is attached hereto as Exhibit 7, declared the
Loan to be in default.

12. ICON sent additional notices of default to Borrowers and Guarantors on
September 15, 2017 (the “Second Notice”) and September 4, 2018 (the “Third Notice”). True
and correct copies of the Second Notice and the Third Notice are attached hereto as Exhibit 8
and Exhibit 9, respectively.

13. On October 5, 2018, ICON sent an additional notice of default (the “Fourth
Notice”) to Borrowers and Guarantors. The Fourth Notice constituted an acceleration notice for
the purposes of Clause 26.16 of the Loan Agreement and notified Borrowers and Guarantors that
the Loan, together with accrued interest (including default interest), and all other amounts
accrued or outstanding under the Finance Documents, were immediately due and payable, and
demanded that Borrowers and Guarantors immediately repay the Loan. To date those payments

have not been made. A true and correct copy of the Fourth Notice is attached hereto as Exhibit

10.

Case 4:19-cV-01351 Document 1 Filed on 04/12/19 in TXSD Page 4 of 8

14. As of the date of March 31, 2019, US$ 6,897,851 is due and owing under the
Loan Agreement and the Mortgage consisting of US$ 6,619,398 of unpaid principal, US$
214,763 of interest due under the Loan, US$ 53,691 of default interest, and US$ 10,000 of
agency fees. Since March 31, 2019, interest on the Loan has been accruing in the per diem
amount of US$ 1,470.98, and default interest has been accruing in the per diem amount of US$
367.74.

III. FORECLGSURE OF PREFERRED SHIP MORTGAGE

15, Plaintiff sues the Vessel, her engines, tackle, auxiliary vessels, equipment,
furniture, rigging, appurtenances, etc., in rem, and repeats and realleges by reference the
allegations contained in paragraphs 1~13 as if specifically set forth herein.

16. In consideration of a loan for US$ 7,400,000, each of CFL C.V. and CFL B.V.
executed the Loan Agreement whereby they became indebted to Lenders in the principal amount
of USS 7,400,000. The Loan is secured by a Mortgage, naming lCON, the Security Agent for the
Lenders, as the mortgagee The Mortgage was duly and validly executed on December 22, 2016.

17. Borrowers have failed to perform their obligations under the Loan Agreement and
the Mortgage, and are in default for failure to pay the Loan pursuant to the Notice.

18. As stated in the First Notice, the Second Notice, the Third Notice, or the Fourth
Notice, Borrowers are in default under the terms of the Loan Agreement and the Mortgage for
reasons including:

(a) Clause 20.1 of the Loan Agreement requires the Borrowers to maintain a

minimum amount in the specified Earnings Account of US$ 250,000. By failing
to maintain this minimum amount, Borrowers have breached this clause.

(b) Clause 24.4(a) of the Loan Agreement obliges Borrowers to ensure that all
monies qualifying as Earnings and Requisition Compensation in relation to the
Vessel are credited to the specified Earnings Account, unless and until the Agent
shall otherwise direct By establishing an arrangement with their sub-charterer
whereby partial hire payments were made to CFL Ship Management B.V’s

4

Case 4:19-cV-01351 Document 1 Filed on 04/12/19 in TXSD Page 5 of 8

account with Rabobank instead of the Earnings Account, Borrowers have diverted
funds from the Earnings Account and breached this clause.

(c) Borrowers have failed to repay the amounts due on the Loan, despite due demand

19. Additional events of default include
(a) Clause 26.5(b) of the Loan Agreement creates an event of default when a
Borrowers’ assets are less than their liabilities. Because CFL B.V.’s annual

accounts for book year 2017 show that its assets are less than its liabilities,
Borrowers have breached this clause.

(b) Pursuant to Clause 25.1 of the Loan Agreement, the Security Value must be
greater than or equal to the Security Requirement. Because on March 31, 2019,
the principal due was more than the latest valuation of the Vessel, Borrowers have
breached this clause.

20. As a result of the aforesaid defaults under the Loan Agreement and the Mortgage,
lCON is entitled to assert and foreclose the preferred mortgage lien on the Vessel.

21. Prior to commencement of this action, all acts and things required to be done were
accomplished in order to constitute the Mortgage as a preferred ship mortgage within the
meaning ofthe laws ofthe United States (46 U.S.C. § 31301 et seq).

IV. MARITIME LIEN FOR WAGE ADVANCE

22. Although Borrowers are responsible for the payment of wages and benefits to the
crew assigned to the Vessel, Borrowers stopped paying those wages.

23. ICON advanced an amount of at least US$ 88,000 to cover these payments

24. The Vessel's obligations for wages is a preferred maritime lien within the meaning
of 46 U.S.C. §31301(5)(d). One who advances money to pay crew’s wages is entitled to a
maritime lien of the same rank.

25. By nature of advancing the funds to pay the wages and benefits of the crew,
ICON has a maritime lien with the level of priority equal to wage claims in the amount of at least
US$ 88,000. ICON became subrogated to the maritime liens held by crew members against the

Vessel for seaman wages when lCON paid such wages.
5

Case 4:19-cV-01351 Document 1 Filed on 04/12/19 in TXSD Page 6 of 8

V. PRAYER

WHEREFORE, Plaintiffprays:

1. That process of arrest, in due form of law, according to the course and practice of
this Honorable Court in causes of admiralty and maritime jurisdiction within the meaning of
Rule 9(h) of the Federal Rules of Civil Procedure, may issue against the Vessel and her engines,
tackle, apparel, etc., and all other necessaries and equipment belonging and appurtenant thereto,
as provided in Rule C of the Supplemental Rules for Certain Admiralty and Maritime Claims,
and that all persons claiming any interest in the Vessel may be cited to appear and answer the
matters aforesaid, and that the Vessel, her engines, tackle, apparel, etc., and all other necessaries
belonging and appurtenant thereto, may be seized, condemned and sold to pay the demands and
claims aforesaid, with interest, costs and attorneys’ fees and to pay any other amounts advanced
by Plaintiff or required to be paid by the Borrowers to Plaintiff under the Loan Agreement, the
Mortgage, and any other agreements related thereto, together with interest, costs and attorneys’
fees, and that Plaintiff may have such other and further relief as in law and justice it may be
entitled to receive;

2. 'l`hat the Mortgage executed by Borrowers may be declared to be a valid and
subsisting lien upon the Vessel, her engines, tackle, apparel, etc., and all other equipment and
necessaries belonging and appurtenant thereto, which to the extent permitted by applicable law is

prior and superior to the interest, liens or claims of any and all persons, firms or corporations

whatsoever;
3. That the advancement of crew wages by Plaintiff may be declared to be a valid
and subsisting lien upon the Vessel, her engines, tackle, apparel, etc., and all other equipment

and necessaries belonging and appurtenant thereto, which to the extent permitted by applicable

Case 4:19-cV-01351 Document 1 Filed on 04/12/19 in TXSD Page 7 of 8

law is prior and superior to the interest, liens or claims of any and all persons, firms or
corporations whatsoever;

4. That it may be decreed that any and all persons, firms and corporations claiming
any interest in the Vessel arc forever barred and foreclosed from all rights or equities of
redemption or claim of, in or to the Vessel, her engines, tackle, apparel, etc., and all other
necessaries and equipment belonging and appurtenant thereto and every part thereof;

5. That this Honorable Court shall direct the manner in which actual notice of the
commencement of this suit shall be given by Plaintiff to Borrowers or individual in charge of the
Vessel; and

6. That judgment be issued against the Vessel, in rem, in the full amount due under
the Loan Agreement, the Mortgage and any other agreements related thereto at the time the
warrant of arrest is issued, plus interest, charges, costs and attorneys’ fees, as well as any and all
other amounts required to be paid by Borrowers to Plaintiff under the Loan Agreement, the
Mortgage and any other agreements related thereto with interest and costs and further, that
Plaintiff reserves its right to proceed against Borrowers for any deficiency that may remain due
after applying the available proceeds of the sale of the Vessel to the judgment herein, and that

Plaintiff have such other and further relief as in law and justice it may be entitled to recover.

Case 4:19-cV-01351 Document 1 Filed on 04/12/19 in TXSD Page 8 of 8

Respectfully submitted,

REED SMITH LLP

 

 

t LJ. J s per

\ » ~réxas Bar No. 04780010

S.D. Tex. Bar No. 2881

Telephone: (713) 469-3879

Fax: (713) 469-3899

Email: icooper@reedsmith.com
Attorney-in-Chargefor ICON Agth LLC

l\/lichael B. Taylor

Texas Bar No. 24102560
S.D. Tex. Bar No. 2996441
811 Main Street, Suite 1700
Houston, Texas 77002

Email: btaylor@reedsmith.com

